*288OPINION.
BOND, J.

Jurisdiction.

(After stating the facts as above.') — It is apparent from the face of the petition that we have no appellate jurisdiction of this cause. The amount involved is only two thousand dollars. The parties to the alleged agreement to sell the land described in the petition have avowed their unwillingness -to take any action looking to its enforcement and insist that they have entered into no binding obligation to sell and purchase. All these facts appear in the allegations of the petition. It is a novel idea that plaintiff, a stranger in title and interest to the land, has a right to come into a court of equity to compel the owners to sell to a party who has declined .to buy and to whom the owners have refused to sell each upon the statement that no binding contract exists between them for the transfer of the title.
The case must be transferred to the Springfield Court of Appeals, as not involving any amount or any question.giving this court appellate jurisdiction. For this reason we refrain from passing on the action of the trial court in sustaining the demurrers to plaintiff’s petition and relegate that question to the proper appellate forum. The cause is hereby transferred to the Springfield Court of Appeals.
All concur.